Citation Nr: 1422159	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-26 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.

5.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2012, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for bilateral hearing loss, diabetes mellitus, and peripheral neuropathy; entitlement to an initial rating in excess of 30 percent for PTSD; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Affording the Veteran the benefit of the doubt, his current tinnitus is causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1101, 1110, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Sufficient evidence is of record to grant the Veteran's claim of entitlement to service connection for a tinnitus disability.  Accordingly, whether or not VA has met its duties of notice and assistance is of no consequence, as there is no prejudice to the Veteran.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran contends that his current tinnitus disorder had its onset in service due to noise exposure as a result of his military occupational specialty (MOS), base radio, relay, and carrier repairman.  In addition, the Veteran testified that he was exposed to acoustic trauma in the form of rockets and mortars during his 11 months of service in the Republic of Vietnam.  

The Veteran's service records confirm that he served as a radio repairman in the Army.  He served in Vietnam for approximately 11 months, from April 1968 to March 1969.  The Board also notes that his DD Form 214 indicated that he received the Marksman Badge (M-16 Rifle).  As such, his exposure to acoustic trauma during service is conceded.  However, the Veteran's service treatment records, including his June 1969 separation physical examination report, are negative for complaints, treatment, or a diagnosis of tinnitus.  

The Veteran underwent a VA audiological examination in April 2009, during which he reported a history of in-service noise exposure but denied any post-service occupational noise exposure.  He additionally reported that he experienced ringing in his bilateral ears since June 1969 when he was medically evacuated out of Vietnam.  

Following a review of the claims file, the examiner diagnosed the Veteran as having tinnitus.  However, the examiner opined that the Veteran's tinnitus was not caused by or a result of military noise exposure because tinnitus was not reported in the service treatment records and could not be claimed secondary to acoustic trauma as there was no evidence of hearing loss at service separation.  

The Board finds that the April 2009 VA examination report is of little probative value.  First, the VA examiner failed to consider whether the lay statements of record presented sufficient evidence of the etiology of the Veteran's current tinnitus such that his claim, relating tinnitus to military noise exposure, could be established.  See Dalton v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Furthermore, the basis of the negative opinion, in significant part, appears to be that the Veteran's service treatment records are negative for complaints of or a diagnosis of tinnitus.  However, while the absence of contemporaneous medical evidence is a factor in determining the credibility of lay evidence, lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).   

As part of the current claim, the Veteran has asserted, in numerous statements and during the aforementioned VA examination, that the symptoms of his tinnitus disability have been continuous since his service in Vietnam.  Moreover, the history the Veteran provided about noise exposure in service is consistent, competent, and credible.  See Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran's DD Form 214 also demonstrates his marksman training with an M-16 rifle, supporting his claimed exposure to noise.  Finally, the AOJ conceded the Veteran's exposure to noise during service.   

Finally, tinnitus is subjective and the kind of condition which lay evidence is competent to describe, to include the time of onset.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  In addition, the Veteran has presented written statements regarding his in-service incurrence of tinnitus, and there is evidence of a current tinnitus disability.  

Affording the Veteran the benefit of the doubt, as required by law and regulation, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted



REMAND

The Veteran also seeks entitlement to service connection for bilateral hearing loss, diabetes mellitus, and peripheral neuropathy; entitlement to an initial rating in excess of 30 percent for PTSD; and entitlement to a TDIU.  Unfortunately, the Board finds that additional development must be undertaken prior to the adjudication of these claims.  

With respect to all claims, the Board notes that the piecemeal accumulation of the Veteran's VA treatment records in the physical claims file as well as the Virtual VA database from the Fort Myers Veterans' Center in Fort Myers, Florida, the Lee County VA Healthcare Center in Cape Coral, Florida, and the Bay Pines VA Healthcare System in Bay Pines, Florida, renders it difficult to determine whether all of the Veteran's treatment records have been obtained and associated with the record.  This is specifically relevant to the Veteran's claim for entitlement to service connection for diabetes, as he testified at his March 2012 Board videoconference hearing that a VA neurologist diagnosed him as having diabetes in addition to pancreatitis; however, no such diagnosis is referenced in the VA treatment records currently associated with the record.  The Court has held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as VA treatment records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records, as they may affect the issues on appeal.  38 C.F.R. § 3.159(c) (2013).

With respect to the Veteran's claim for entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, the Board acknowledges that the Veteran is already service connected for venous insufficiency of the right leg secondary to varicose veins.  However, VA treatment records dated in 2013 show treatment for numbness and paresthesias of the bilateral hands and bilateral lower extremities.  Nerve conduction velocity testing conducted in December 2013 revealed evidence of polyneuropathy affecting the bilateral lower extremities, although the neurologist was unable to rule out lumbar radiculopathy.  Electromyography findings were unavailable due to technical difficulties.  In addition, the neurologist indicated that the Veteran would be scheduled for an energy-dispersive X-ray spectroscopy of the upper extremities in the future.  To date, the Veteran has not been provided a VA examination with respect to his peripheral neuropathy claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, the AOJ should schedule the Veteran for an examination to determine the likely etiology of any diagnosed neurological impairment of the upper and/or lower extremities.  

With respect to the Veteran's claim for entitlement to service connection for hearing loss, he contends that his current hearing loss had its onset in service due to noise exposure as a result of his military occupational specialty (MOS), base radio, relay, and carrier repairman.  In addition, the Veteran testified that he was exposed to acoustic trauma in the form of rockets and mortars during his 11 months of service in the Republic of Vietnam.  The Veteran's service records confirm that he served as a radio repairman in the Army.  He served in Vietnam for approximately 11 months, from April 1968 to March 1969.  The Board also notes that his DD Form 214 indicated that he received the Marksman Badge (M-16 Rifle).  As such, his exposure to acoustic trauma during service is conceded.

The Veteran was provided with a VA audiological examination in April 2009, at which time he was diagnosed as having mild-to-severe bilateral sensorineural hearing loss.  However, the examiner opined that the Veteran's bilateral hearing loss was not caused by or the result of military noise exposure.  The examiner based this conclusion on the fact that the Veteran's hearing acuity was within normal limits upon separation from service, and that there was no scientific basis for delayed onset hearing loss.  Additionally, the examiner indicated that there were no entrance audiograms to determine if there was any shift in thresholds during service.  

The Board finds this examination report to be inadequate for evaluation purposes because the absence of documented disorders on service entrance or discharge is not fatal to a claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  When the Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley  v. Brown, 5 Vet. App. 155, 159-160 (1993).  In addition, despite the VA examiner's indication that no entrance audiogram was available, a November 1966 pre-induction audiogram is associated with the Veteran's service treatment records.  On remand, the Veteran must be provided a new examination to determine the etiology of the currently diagnosed bilateral hearing loss.  

With respect to the Veteran's claim for entitlement to an increased rating for his service-connected PTSD, he testified at his March 2012 Board videoconference hearing that his psychiatric symptomatology worsened in severity since his most recent VA PTSD examination in January 2009.  The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  The Veteran should accordingly be scheduled for an examination to determine the current severity of his PTSD.

Finally, the Veteran's claim of entitlement to a TDIU remains inextricably intertwined with the other pending claims on appeal.  In other words, if service connection for the claimed disabilities is granted, this will impact VA's analysis of the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the Board will defer consideration of the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims for entitlement to service connection for bilateral hearing loss and tinnitus.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Obtain copies of all VA treatment records from the Fort Myers Veterans' Center in Fort Myers, Florida, the Lee County VA Healthcare Center in Cape Coral, Florida, and the Bay Pines VA Healthcare System in Bay Pines, Florida, and any associated outpatient clinics.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

3.  After the above development is completed, the Veteran should be provided a VA examination to ascertain the nature and etiology of any peripheral neuropathy of the upper extremities and/or lower extremities present.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  Any tests deemed medically advisable should be accomplished, to include electromyogram and nerve conduction studies.

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed peripheral neuropathy was caused by service or otherwise related to the Veteran's active service.

The examiner should also offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any peripheral neuropathy was caused or aggravated by a service-connected disability.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A complete rationale should be given for any opinion provided.

4.  The Veteran must also be scheduled for a VA examination to determine the etiology of any diagnosed bilateral hearing loss.  In providing the etiological opinions, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  All indicated testing must be conducted, to include an audiogram.  Following the examination and a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any degree of the hearing loss found is related to the Veteran's military service, to include as due to noise exposure.  The examiner must integrate the previous findings and diagnoses of bilateral hearing loss to obtain a true picture of the nature of the Veteran's bilateral hearing loss disability. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  The Veteran must be afforded a VA psychiatric examination for the purpose of determining the current severity of his service-connected PTSD. The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  

The examiner should describe in detail all current manifestations of the Veteran's PTSD. Additionally, the examiner must state whether the Veteran's service-connected PTSD more nearly approximates a disability characterized by:

a. A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication; or

b. Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication; or

c. Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events); or

d. Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships; or

e. Occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships; or

f. Total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of one's close relatives, occupation, or own name.

The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning (GAF) score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  The examiner should also comment on whether the Veteran's PTSD, in and of itself, precludes him from obtaining or maintaining gainful employment.  A complete rationale for all opinions must be provided. 

6.  Notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  After the requested examinations have been completed, review the examination reports to ensure that they are in complete compliance with the directives of this remand.  An examination report must be returned to the examiner if it is deficient in any manner and the AOJ must implement corrective procedures at once. 

8. Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


